          Case 1:20-cv-04211-KPF Document 13 Filed 10/14/20 Page 1 of 2




                                                              40 Broad Street, 7th Floor
                                                              New York, NY 10004

MEMO ENDORSED                                                 Telephone: (212) 943-9080
                                                              Fax: (212) 943-9082

                                                              Nicole Marimon
                                                              Partner
                                                              nmarimon@vandallp.com


October 14, 2020

VIA ECF

Honorable Katherine Polk Failla
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:     Trustees of the New York City District Council of Carpenters Pension
               Fund, et al. v. Minelli Construction Co. Inc., et al., 20 CV 4211 (KPF)

Dear Judge Failla:

        This firm represents the Plaintiffs (the “Funds”) in the above captioned matter. We write
to respectfully request an adjournment of the initial conference currently set for October 21, 2020
sine die. Plaintiffs commenced this action on June 4, 2020 to recover contributions owed to the
Funds by Defendant Minelli Construction Co, Inc. (“Minelli”). Plaintiffs also brought claims
against Defendant Fidelity and Deposit Company of Maryland (“Fidelity”) to recover
contributions owed in connection with work performed by Minelli on the LaGuardia Community
College project. Defendants have not appeared in this action.
        However, Plaintiffs have been in contact with Defendant Fidelity and late last month
finalized a settlement agreement involving Plaintiffs’ claims against Fidelity, only. A settlement
payment was received, and we are awaiting confirmation from the Plaintiffs’ banking institution
that the payment has cleared. We anticipate filing a stipulation of dismissal as to Fidelity upon
receipt of such confirmation from the Funds.
        Defendant Minelli has not appeared in this action and has not contacted Plaintiffs to discuss
resolution. While the settlement with Fidelity will resolve a portion of the amounts sought from
Defendant Minelli, Plaintiffs intend to move for default judgment against Minelli for the remaining
amounts owed.



                                                 1
            Case 1:20-cv-04211-KPF Document 13 Filed 10/14/20 Page 2 of 2




           In light of Plaintiffs’ settlement with Defendant Fidelity, and Defendant Minelli’s failure
   to appear, Plaintiffs’ respectfully request that the Court adjourn the upcoming initial conference
   sine die.
          We thank the Court for its time and attention to this matter.


                                                        Respectfully submitted,

                                                        _______/s/______________
                                                        Nicole Marimon, Esq.
                                                        Virginia & Ambinder, LLP
                                                        40 Broad Street, 7th Floor
                                                        New York, NY 10004
                                                        Tel: (212)943-9080
                                                        Fax: (212)943-9082
                                                        Attorneys for Plaintiffs


   cc:    Jonathan Bondy, Esq.
          counsel for Fidelity and Deposit Company of Maryland (via email)
          Minelli Construction Co., Inc. (via first class mail)


Application GRANTED. The initial pretrial conference scheduled for
October 21, 2020, is hereby ADJOURNED sine die to allow Plaintiff and
Defendant Fidelity to finalize their settlement and Plaintiff to move
for default judgment against Defendant Minelli.



Dated:    October 14, 2020                     SO ORDERED.
          New York, New York




                                               HON. KATHERINE POLK FAILLA
                                               UNITED STATES DISTRICT JUDGE




                                                   2
